     Case 5:20-cv-00105 Document 18 Filed on 01/22/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 January 22, 2021
                       UNITED STATES DISTRICT COURT                             Nathan Ochsner, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                             LAREDO DIVISION

UNITED STATES OF AMERICA,                    §
                                             §
       Plaintiff,                            §
                                             §
V.                                           §        CIVIL ACTION NO. 5:20-CV-105
                                             §
0.9226 ACRES OF LAND, MORE OR                §
LESS, SITUATED IN ZAPATA                     §
COUNTY, STATE OF TEXAS; AND                  §
ERNESTO F. URIBE,                            §
                                             §
       Defendants.                           §

                                         ORDER
       Before this Court is Opposed Motion of the United States of America for Order of
Immediate Possession. (Dkt. No. 10). Defendant Ernesto Uribe has filed his response and
objections. (Dkt. No. 15).
       Among the Defendant’s objections asserted is the argument that the United States
has not conducted bona fide or good faith pre-suit negotiations to purchase of the right of
entry sought by the government. (Dkt. No. 15 at 5–6). This Court has ruled in a separate
case that 8 U.S.C. § 1103(b)(3) requires the United States to make a bona fide effort to
negotiate for the purchase of the property interest sought—in this case a right of entry—
before filing a condemnation lawsuit. United States v. 3.572 Acres of Land, and Guillermo
Caldera, Civil Action No. 5:20-CV-39, CM/ECF Dkt. No. 28 at 9 (S.D. Tex. January 22,
2021). Additionally, the Court may direct further negotiations as a condition precedent
to condemnation if it finds the negotiations have, so far, been inadequate. (Id. at 12).
       The Court takes judicial notice of a recent Executive Order by President Joseph
R. Biden which promulgates a dramatic a shift in policy toward the construction of the
border wall. See Proclamation on the Termination of Emergency with Respect to the
Southern Border of the United States and Redirection of Funds Diverted to Border Wall
Construction (Jan. 29, 2021) (Federal Register publication forthcoming). The Court is
concerned that the Administration’s shift in policy may likewise signal a shift in the
Government’s posture toward negotiations for acquisition of a right of entry from
      Case 5:20-cv-00105 Document 18 Filed on 01/22/21 in TXSD Page 2 of 2




Defendant Zapata County and other property owners.
       As a result of the foregoing, the Court ORDERS the United States to file a
supplement to its motion for order of immediate possession (Dkt. No. 10) by February
3, 2021 that provides: (1) a statement of whether the United States intends to pursue
this lawsuit in general and the motion for order of immediate possession in particular;
and (2) further proof of either additional bona fide negotiations with Zapata County as to
the acquisition of the right of entry or a statement that the parties remain unable to
reach an agreement at a price satisfactory to the United States for the purchase of the
right of entry it seeks in this case. The proof of bona fide negotiations must include a
statement of the last offers made by each of the parties. The Court expects that the
information provided in the United States’ supplement will reflect communications with
the appropriate agency representatives.
       It is so ORDERED.
       SIGNED on January 22, 2021.




                                                John A. Kazen
                                                United States Magistrate Judge




2/2
